Case: 1:17-cv-05957 Document #: 68 Filed: 04/12/19 Page 1 of 1 PagelD #:272

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title: Flava Works, Inc. v. Marc Juris Case Number: 17 cv 05957

An appearance is hereby filed by the undersigned as attorney for:
Flava Works, Inc.

Attorney name (type or print): Bryan E. Moore
Firm: Law Office of Bryan E. Moore

Street address: 2343 W. Cortez
City/State/Zip: Chicago

Bar ID Number: IL 6301878 Telephone Number: (312) 909-0004

(See item 3 in instructions)

Email Address: bemoore@bemesq.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you acting as lead counsel in this case? v| Yes No
Are you acting as local counsel in this case? V| Yes No
Are you a member of the court's trial bar? Yes || No
If this case reaches trial, will you act as the trial attorney? v| Yes No
If this is a criminal case, check your status. Retained Counsel

 

Appointed Counsel
—— If appointed counsel, are you

[] Federal Defender
CJA Panel Attorney

 

 

 

 

 

 

 

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on April 10, 2019

Attorney signature: S/_BryanE, Moore

 

(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
